DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12 are allowed under this Office action.

Allowable Subject Matter
Applicant has filed Affidavit-Rule 130 (a), and the best art in the Office action to reject the independent claim 1 is disqualified. Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-12, were carefully reviewed and a search with regards to independent claims 1, 8, and 10-11, has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1-12, specifically independent claims 1, 8, and 10-11,  the prior art searched was found to neither anticipate nor suggest a motion information apparatus for displaying motion information of a batter who makes a batting motion in response to a pitch, wherein the motion information apparatus comprises processing circuitry configured to output an image showing one sequence which is visible or a plurality of sequences which are visible, a relative time, which is a position on a relative time axis, corresponds to a position on a specific axis of the image, and the one sequence or each of the plurality of sequences graphically shows at least a position on the axis which corresponds to a pitch time that is a relative time at which a certain pitch was made to a certain batter.
The most relevant arts searched, Dowling, etc. (US 20130244211 A1), modified by Takahashi (US 20090280879 A1),, teach that a method for encoding a textured three-a position on the axis which corresponds to an arrival time that is a relative time at which a ball which is thrown by the certain pitch reached a predetermined position near a batter's box where the certain batter stands, and a position on the axis which corresponds to a motion actor time that is a relative time at which a rotary motion of a part of a body of the certain batter or an object that moves with the part of the body was started in response to the certain pitch” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/GORDON G LIU/Primary Examiner, Art Unit 2612